United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, ARMY
)
NATIONAL GUARD, Symrna, TN, Employer
)
___________________________________________ )
J.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1875
Issued: January 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 10, 2008 which granted him a schedule
award for a six percent bilateral hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the schedule award in this case.
ISSUE
The issue is whether appellant has more than a six percent bilateral hearing loss for which
he received a schedule award.
FACTUAL HISTORY
On November 19, 2007 appellant, then a 50-year-old sheet metal mechanic, filed a claim
alleging that he developed a hearing loss due to his federal employment. He became aware of

his hearing loss in February 24, 1997 and continued to be exposed to noise at his federal
employment until his termination on November 23, 2007.1
By letter dated December 3, 2007, the Office advised appellant of the evidence needed to
establish his claim. In a letter of the same date, it requested that the employing establishment
address the sources of appellant’s noise exposure, decibel and frequency levels, period of
exposure and any hearing protection provided.
The employing establishment submitted a statement from Mark T. Copen, aircraft
mechanic supervisor, who noted that appellant’s job sites included the flight line and the prop
and rotor shop. Mr. Copen advised that appellant was exposed to noise from helicopters one to
two hours per day, four days per week. Appellant was also exposed to noise from drills,
grinders, hammers and various hand tools. Mr. Copen noted that hearing protection was
provided in the form of full earmuff protection and devices inserted into the ear. The employing
establishment submitted audiograms dated April 31, 1975 to January 5, 1999.
By letter dated March 4, 2008, the Office referred appellant and a statement of accepted
facts to Dr. Jeffrey A. Paffrath, a Board-certified otolaryngologist, for an otologic examination
and audiological evaluation. Dr. Paffrath performed the otologic examination of appellant on
May 9, 2008 and an audiometric evaluation was conducted on his behalf on that date. Testing at
the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) revealed the
following: right ear 5, 15, 45 and 45 decibels; left ear 10, 15, 55 and 60 decibels. Dr. Paffrath
determined that appellant sustained bilateral sensorineural hearing loss which was causally
related to noise exposure at work. He noted significant hearing loss from the 1978 audiogram
revealed the left ear hearing was much more normal than the full audiogram to the 1993 report.
Dr. Paffrath opined that the sensorineural hearing loss was at least in part due to the noise
exposure encountered in appellant’s employment. He recommended a hearing aide evaluation
and placement bilaterally, hearing conservation techniques and yearly audiograms.
On May 16, 2008 an Office medical adviser reviewed Dr. Paffrath’s report and the
audiometric test of May 9, 2008. He concluded that, in accordance with the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment,2 (A.M.A.,
Guides), appellant had a six percent bilateral sensorineural hearing loss. The medical adviser
noted that the condition found on examination on May 9, 2008 was aggravated by conditions of
federal employment and diagnosed bilateral high frequency hearing loss, consistent in part with
hearing loss due to noise exposure. Dr. Paffrath also recommended authorizing a trial of
bilateral hearing aids.
In a decision dated May 20, 2008, the Office accepted appellant’s claim for bilateral
noise-induced hearing loss.
In a decision dated June 10, 2008, the Office granted appellant a schedule award for a six
percent bilateral hearing loss. The period of the award was from May 9 to July 31, 2008.
1

The record reveals that appellant was terminated due to loss of compatible military membership at age 60.

2

A.M.A., Guides (5th ed. 2001).

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.7 Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.8 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.10 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.11
ANALYSIS
The Office properly referred appellant to Dr. Paffrath regarding his hearing loss. An
Office medical adviser reviewed Dr. Paffrath’s findings and concluded that appellant’s hearing
loss was aggravated by his employment. The medical adviser applied the Office’s standardized
procedures to the May 9, 2008 audiogram performed for Dr. Paffrath. Testing for the right ear at
the frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibels losses of 5, 15, 45 and
45 respectively. These decibels were totaled at 110 and were divided by 4 to obtain an average
hearing loss at those cycles of 27.50 decibels. The average of 27.50 decibels was then reduced
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

6

A.M.A., Guides at 250 (5th ed. 2001).

7

Id.

8

Id.

9

Id.

10

Id.

11

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

3

by 25 decibels (the first 25 decibels were discounted as discussed above) to equal 2.5, which was
multiplied by the established factor of 1.5 to compute a 3.75 percent monaural loss of hearing for
the right ear. Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cps
revealed decibels losses of 10, 15, 55 and 60 respectively. These decibels were totaled at 140
and were divided by 4 to obtain the average hearing loss at those cycles of 35 decibels. The
average of 35 decibels was then reduced by 25 decibels (the first 25 decibels were discounted as
discussed above) to equal 10, which was multiplied by the established factor of 1.5 to compute a
15 percent monaural hearing loss for the left ear. The lesser loss of 3.75 is multiplied by 5, then
added to the greater loss of 15 and the total is divided by 6 to arrive at the amount of the binaural
hearing loss of 6 percent.
The Board finds that the Office medical adviser applied the proper standards to the
May 9, 2008 audiogram. Under the Office’s standardized procedures, there is no basis on which
to grant more than a six percent binaural hearing loss.
CONCLUSION
The Board finds that the Office properly determined that appellant sustained a six percent
bilateral sensorineural hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the June 10, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

